FILED IN
                                              6th COURT OF APPEALS
                                                TEXARKANA, TEXAS
                                              5/1/2015 3:16:55 PM
                                                  DEBBIE AUTREY
                                                      Clerk




_t)V\ ~r'i   1   2.1, Z.ot~ T   ben..~   ~IJ{ Vl.~--
         .                                 I




                      I                   I
                      i                   I
                      i
                      I .
                                                                    .i
                                                                              L
                                                                              I

                                                                              i




 THE STATE OF TEXAS

 vs                                         §
 JONATHAN RAY SHEPHERD                      §


                             FORMAL NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes the Defendant, Jonathan Ray Shepherd, wljto by and through his

 court appointed appellate attorney, makes and files this his   For~al Notice of Appeal
                                                                         I
                                                                         :r

 as follows:                                                         I

                                             I.                      t
                                                                         I
                                                                     I,

        Upon the Defendant's plea of not guilty and subsequent jiliry
                                                                 I
                                                                      trial, the Trial Court
                                                                     i



· sentenced the Defendant after the jury found him guilty of the!. the offense of capital

 murder by kidnapping or attempted kidnapping on Apri121,     2015~ This was a non-death
                                                                    1:
                                                                    '·
 penalty. case and therefore the punishment assessed was as a niatter of law the term of
                                                                    II

 life. without parole in the Institutional Division of the Texas
                                       -
                                                                   dI·epartment of Criminal
                                                                     1
                                                                    ,I
 Justice.


                                             ll.                   I .
        Sentencing   occurr~d on April 21, 2015. The appellant's ~ttorney for this appeal
 was appointed on April21, 2015.




                                             1
. . . - - - - - - - , - - - - - - - - - - - - - - ----···




                                                                 III.                    ,·

                        Notice is hereby given for the appeal of this felony     convi~ion    to the Texas Court

                of Appeals for the    5th   Appellate District at Texarkana, Texas.      'i
                                                                                         :!
                                                                                         i




                                                                                         !
                                                                                         :1

                                                              PRAYER
                                                                                         I
                        WHEREFORE, premises considered, Defendant prays th~t this Notice of Appeal
                                                                           )
                be filed and acted upon as required by Texas law.




                                                               Respectfully Submitted,




                                                               Dwight A. Brannon
                                                               Attorney at Law
                                                               P.O. Box 670
                                                               Gilmer, Texas 75644
                                                               Phone: 903-843-2523
                                                               Fax: 903-843-6014
                                                               State Bar No. 02894500

                                                               APPELLATE ATTORNEY FOR DEFENDANT




                                                                  2
                            CERTIFICATE OF SERVICE
                                                               I

      A true and correct copy of the above Notice of Appeal was hand delivered to the
                                                               !I

office of the Criminal District Attorney of Upshur County, Texts at 405 NoCh Titus

Street, Gilmer, Texas, and to the Defendant by letter on   thi~ the   ;}.   t   day of

      &\~                     ,2015.



                                        ~Q,L-
                                       Dwight . Brannon        :
                                                               1.
                                                               :I
                                                               !




                                          3
         CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL TO THE COURT OF APPEALS




                        TRIAL COURT NO.           16,605


                                                                              I
JO.NATHAN RAY SHEPHERD                        *      IN THE 115TH DISTRICT CO,URT
                                                                              I

vs.                                           *       OF



                                                                              I
THE STATE OF TEXAS                            *       UPSHUR COUNTY, TEXAS!


                                                                              I
                                                                              I
The Record of my office reflect the following information in this case:       I
                                                                              I




DEFENDANT WAS CONVICTED OF: Capital Murder by Kidnapping or           Attempte~ Kidnapping
PUNISHMENT ASSESSED: Life without Parole Institutional Division TDCJ          I
WAS THIS A REVOCATION OF PROBATION? _ _ _ _ YES                   ___.x_I_No
                                                                              I
DEFENDANT IS: IN JAIL          X_ _ __ OUT ON BOND _ _ _ _ OUT ON
PROBATION _ _ __
                                                                              '
IF ON BOND, GIVE AMOUNT:$ _ _ _ _ _ _ _ DATE BOND WAS POSTED:--------

SENTENCE IMPOSED ON THE 21st DAY OF April, 2015.                              I
                                                                              1




IF NO SENTENCE, ORDER APPEALED FROM WAS SIGNED ON: _ _ DAY OF-'-'_ _ _ __, _ __

WRITIEN NOTICE OF APPEAL WAS FILED ON: 21st DAY OF April, 2015.
                                                                               I
MOTION FOR NEW TRIAL FILED __X__ NO                        YES, IF YES, DATE FILED _ _ _ _ _ __
                                                                              I
***   IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, PLEASE GIVE WRITIEN NOTICE TO
THE COUT OF APPEAL IMMEDIATELY.

PRESIDING TRIAL COURT JUDGE: Lauren Parish

TRIAL COURT REPORTER: Deanna Drennan

ADDRESS: P. 0. BOX 1052, GILMER, TEXAS 75644
WAS DEFENDANT DECLARED INDIGENT? _ _X_ _ _ _ YES ----+----NO

DEFENDANT'S COUNSEL IS: RETAINED _ _ _ _ _ APPOINTED __X_,____ PROSE _ _ __

DEFENDANT IS REPRESENTED ON APPEAL BY:

ATIORNEY'S NAME: Dwight Brannon

BAR CODE NUMBER 02894500

ADDRESS: P. 0. BOX 670, Gilmer, Texas 75644

STATE IS REPRESENTED ON APPEAL BY:

ATIORNEY'S NAME: Billy W. Byrd

BAR CODE NUMBER 24034354

ADDRESS: 405 N. Titus, Gilmer, Texas 75644

IF TWO OR MORE CASES WERE TRIED TOGETHER, LIST CASE NUMBERS ONLY: I




IF COMPANION CASE, LIST DOCKET NUMBER AND DEFENDANT'S NAME:




****SEND SEPARATE CERTIFICATE FOR EACH CASE APPEALED




DATED THE 1st DAY OF May, 2015.




KAREN BUNN, DISTRICT CLERK

BY: MELISSA CHEVALIER, DEPUTY CLERK